UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1120



DAVID LOUIS WHITEHEAD,

                                              Plaintiff - Appellant,

          versus


TWENTIETH   CENTURY  FOX   FILM  CORPORATION;
TYNDALE HOUSE PUBLISHER, INCORPORATED; NEW
MARKET FILMS, INCORPORATED; FOX 43,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cv-01349-CMH)


Submitted:   May 11, 2007                  Decided:   August 17, 2007


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Louis Whitehead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David Louis Whitehead appeals the district court’s order

transferring his complaint, alleging copyright infringement, to the

District Court for the District of Columbia pursuant to 28 U.S.C.

§§ 1404(a)(2000) and 1406(a)(2000).       This court may exercise

jurisdiction only over final orders.    28 U.S.C. § 1292(2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Cor., 337 U.S.

541 (1949).   The order Whitehead seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.    See In

re Carefirst of Md., Inc., 305 F.3d 253, 257 (4th Cir. 2002).

Accordingly, we deny Whitehead’s motion for sanctions against

opposing counsel; we deny as moot his motion to stay his case

pending submission of the DVD, THE PASSION OF THE CHRIST (Twentieth

Century Home Entertainment, Inc. 2004); we deny as moot his motions

for injunctive relief, and we dismiss his appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                                - 2 -